DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 11/17/2021.
Claims 1, 2, 6-9, 13, 19-22, 49, 51, 54, 58, 61, 65, 71-73, 92, 93, and 99-101 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 6-9, 13, 19-22, 49, 51, 54, 58, 61, 65, 71-73, 92, 93, and 99-101  have been considered but are moot in view of the new grounds of rejection as necessitated by the amendment. 
Independent claim 1 has now been amended to recite inter alia that the electrode arrangement is configured to be placed on or around the target and in contact with the target. This recitation makes the claim broader and also changes the scope of the claims. In view of the arguments provided the rejection of the claims is now withdrawn. 
The language after “configured to” is functional language and the claim as recited is broadly interpreted as an electrode arrangement comprising a first and second electrode wherein the second electrode has a larger surface area than the first electrode. An electrode is a piece of metal and can be configured as an anode or a cathode and since the claim as recited adds no structural difference between an anode an cathode any electrode can be configured to be an anode or a cathode. Additionally while the preamble recites the device as a neural device, the language for unidirectional 
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 1, 2, 6, 7, 49, 51, 58, 61, 65, 92, 93 and 99-101 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent Application Publication Number: US 2008/01471387 A1, hereinafter “Cohen”) in view of Ben-David (U.S. Patent Application Publication Number: US 2012/0130463 A1, hereinafter “Ben-David”).
Regarding  claims 1 and 2, Cohen teaches a  neural interface device for unidirectional stimulation (e.g. [0123] i.e. applying electrical energy to induce propagation of impulses in one direction in a nerve 40, in order to treat a condition, while suppressing action potential propagation in the other direction) of a target 
an electrode arrangement (e.g. 120,122,124 Fig.2) configured to be placed on or around the target and in contact with the target (e.g. 150 Fig.2) , the electrode arrangement comprising: 
a first anodal electrode or electrodes having a first surface area, and configured to be positively charged (e.g. 120 Fig.2), and a second cathodal electrode (e.g. 122 Fig.2)  having a second surface area configured to be negatively charged and spaced apart from the first electrode so as to define a first gap along a longitudinal axis of the target. Cohen does not specifically teach that a second width of the second electrode and surface area is larger than the first width of the first electrode and surface area.  
Ben-David teaches a nerve cuff electrode comprising recesses of different lengths along the longitudinal axis (i.e. widths ) and electrode contacts placed in the recesses and wherein some of the electrodes are configured as anodes and some are configured as cathodes and therefore the contact widths of the electrodes are larger than the others (e.g. Claims 14, 16 and 17 i.e. electrode configured as a cathode in the sixth recess has a larger width ( i.e. 1.1 mm ) than the anode in the fourth recess ( i.e. 0.7mm)) . Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cathodal electrode to have a larger surface area (and width) than the first electrode in order to provide the predictable results of having a more controlled direction of propagation of the neural stimulation current.  








Regarding claims 6 and 7, Cohen in view of Ben-David teaches the invention as claimed and teaches that the width of the second electrode is larger than the width of the first electrode (e.g. Fig. 19B) as discussed above (Note: since the width of the second electrode is larger than the width of the first electrode, the surface area of the second electrode is larger than the surface area of the first electrode), they do not specifically teach that the second width is less than or equal to five times the first width or that the second surface area is three times the first surface area. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Cohen in view of Ben-David with the second width less than or equal to around five times the first width or with the second surface area is around three times the first surface area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claims 49 and 51, Cohen in view of Ben-David teaches the invention as claimed and Cohen further teaches a third electrode (e.g. 124 Fig.2) having a third surface area, and configured to be positively charged and spaced apart from the second electrode so as to define a second gap along the longitudinal axis of the target  and wherein the electrode arrangement is arranged in an asymmetric configuration  which comprises the first electrode being configured to be positively charged with a first 7Application No. 15/733,223 
Regarding claim 58, Cohen in view of Ben-David teaches the invention as claimed and Cohen further teaches the first gap is different from the second gap (e.g.  Fig.2 shows that the three electrodes 120,122 and 124 are spaced apart along the nerve 150 and therefore the first gap between electrodes 120 and 122 is different from the second gap between electrodes 122 and 124.)  
Regarding claim 61, Cohen in view of Ben-David teaches the invention as claimed and Cohen further teaches the first electrode is arranged to provide a different charge to the third electrode (e.g. Fig. 2,[0143], Examiner’s Note: An electrode is a piece of metal, the charge on the electrode may be positive or negative based on an electrical signal that is applied by an electrical signal generator. Therefore the language after “configured to” or “arranged to” is considered as functional recitation.)
Regarding claim 65, Cohen in view of Ben-David teaches the invention as claimed and Cohen further teaches that the asymmetric configuration comprises the first electrode and the third electrode being configured to be positively charged with different currents; and wherein the first electrode, the second electrode, and the third electrode have the same surface area (e.g. Fig. 2, [0143]).  
 Regarding claim 92 and 93, Cohen in view of Ben-David teaches a computer system and a non- transitory computer readable medium comprising: 9Application No. 15/733,223 at least one processor and memory storing a computer program comprising code portions which, when loaded and run on a computing device, cause the computing device to: generate 
Regarding claims 99, 100 and 101, Cohen in view of Ben-David teaches that the device is configured to have the positively charged first and third electrode and negatively charged second electrode and that it creates a bi-directional block of the A-nerve fibers (i.e. FIG. 2 is a schematic illustration of experimental apparatus which was applied to a rat sciatic nerve 150, in order to block the propagation of action potentials in A fibers e.g. [0141]) and therefore they teach that the nerve fibers are selectively stimulated with a higher activation threshold by creating a bidirectional block of A- fibers.   
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent Application Publication Number: US 2008/01471387 A1, hereinafter “Cohen”) in view of Ben-David (U.S. Patent Application Publication Number: US 2012/0130463 A1, hereinafter “Ben-David”) and Franke et al (U.S. Patent Application Publication Number: US 2015/0202433 A1, hereinafter “Franke”- APPLICANT CITED).
Regarding claims 8 and 9, Cohen in view of Ben-David teaches the invention as claimed and while Cohen teaches that the system may be implantable (e.g. [0123])  and 
Franke teaches a nerve stimulation electrode device (e.g. 120 Fig 1) comprising  three electrodes on a mount (i.e. nerve cuff substrate, e.g. 328 Fig 3), a cathode (e.g. 324 Figs. 3, 7) and flanking anodes (e.g. 326 -1, 326-4 Figs. 3 and 7) and a first non-conductive portion between the first anode 326-1 and a first end of the mount and a second non-conductive portion between the cathode 324 and a second end of the mount, wherein surface area or width of the second non-conductive portion is larger than a surface area or width of the first non-conductive portion. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode arrangement of Cohen in view of Ben-David to be on a nerve cuff substrate and so that the surface area or width of the second non-conductive portion is larger than a surface area or width of the first non-conductive .   
Claim 13, 19-22, 71 and 73 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent Application Publication Number: US 2008/01471387 A1, hereinafter “Cohen”) in view of Ben-David (U.S. Patent Application Publication Number: US 2012/0130463 A1, hereinafter “Ben-David”) and Franke et al (U.S. Patent Application Publication Number: US 2015/0202433 A1, hereinafter “Franke”- APPLICANT CITED) and further in view of Ben-David et al (U.S. Patent Application Publication Number: US 2014/0214135 A1, hereinafter “Ben-David’135”- APPLICANT CITED).
Regarding claim 13, Cohen in view of Ben-David teaches the invention as claimed and while Cohen teaches that the system may be implantable (e.g. [0123]) and while they do discuss a cuff structure holding the electrodes, they do not specifically show it (e.g. [0143]) and they do not specifically teach a flexible non-conductive layer, wherein the electrode arrangement is mounted on the flexible non- conductive layer, and wherein at least one of: the flexible non-conductive layer is configured to at least partially circumvent the target; wherein when the neural interface device is placed around the target the flexible non- conductive layer is configured to form a cuff around the target, the cuff having a first open end and a second open end spaced apart along the longitudinal axis of the target; the electrode arrangement is spaced apart from the first open end by a second gap and is spaced apart from the second open end by a third gap; the second gap has a width, in the direction of the longitudinal axis of the 
Franke teaches a nerve stimulation electrode device (e.g. 120 Fig 1) comprising three electrodes mounted on a flexible non-conductive layer (i.e. a silicone sheet e.g. [0037]) and wherein at least one of: the flexible non-conductive layer is configured to at least partially circumvent the target ; wherein when the neural interface device is placed around the target the flexible non- conductive layer is configured to form a cuff around the target, the cuff having a first open end and a second open end spaced apart along the longitudinal axis of the target; the electrode arrangement is spaced apart from the first open end by a second gap and is spaced apart from the second open end by a third gap (e.g. Figs 1,  shows that the electrode arrangement is placed as a nerve cuff around a nerve. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode arrangement of Cohen in view of Ben-David to be on a flexible non- conductive nerve cuff substrate as taught by Franke in order to provide the predictable results of providing a proper contact with the nerve. 
Cohen in view of Ben-David and further in view of Franke teaches the invention as claimed except for at least one of the second gap has a width, in the direction of the longitudinal axis of the target when the neural interface device is placed around the target, which is approximately equal to three times the width of the first gap, or the third 
Ben-David’135 teaches a flexible non-conductive layer, wherein the electrode arrangement is mounted on the flexible non-conductive layer ( i.e. electrically insulating nerve cuff, the substrate is flexible e.g. 48 Fig 12A, [1257], 504 Fig. 10B), and wherein at least one of: the flexible non-conductive layer is configured to at least partially circumvent the nerve  (e.g. 22 Fig 2A-C, 19B shows the electrode arranged around a nerve); wherein when the neural interface device is placed around the nerve the flexible non- conductive layer is configured to form a cuff around the nerve, the cuff having a first open end and a second open end spaced apart along the longitudinal axis of the nerve; the electrode arrangement is spaced apart from the first open end by a second gap and is spaced apart from the second open end by a third gap (e.g. Fig 19 B) the second gap has a width, in the direction of the longitudinal axis of the nerve when the neural interface device is placed around the nerve, which is approximately equal to three times the width of the first gap, or the third gap has a width, in the direction of the longitudinal axis of the nerve when the neural interface device is placed around the nerve, which is larger than two times a width of the first electrode (Note: the claim is recited as “at least one of”).  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the electrode arrangement of Cohen in view of Ben-David and Franke to have the gap widths as 



















Regarding claims 19-21, Cohen in view of Ben-David and Franke and Ben-David’135 teaches a system for unidirectional stimulation of a target comprising at least one A-type nerve fiber or at least one at least partially myelinated nerve fiber, the system comprising: one or more neural interface devices of claim 13 as discussed above; and a voltage source or a current source electrically connected to the electrode arrangement, wherein the voltage source or the current source is configured to generate an electrical signal  such as a pulse train, the pulse train comprising a plurality of pulses to be applied to the target via the electrode arrangement and wherein the current source is configured to apply the electrical signal to the electrode arrangement such that the first electrode becomes positively charged and the second electrode becomes negatively charged (i.e. current pulses were applied e.g. [0124],[0125], [0143] Fig.1, claim 1, 208).
Regarding claim 22, Cohen in view of Ben-David and Franke and Ben-David’135 teaches the invention as claimed however they do not specifically teach at least one of: the pulses have a pulse width which is less than or equal to the width of the first electrode divided by a conduction velocity of action potentials in the nerve fiber around which the neural interface device is placed, the pulses have a pulse width which is less than or equal to the sum of the width of the second electrode and the second gap divided by the conduction velocity of action potentials in the nerve fiber around which the neural interface device is placed; the pulses have a pulse width which is greater than or equal to the width of the first gap divided by the conduction velocity of action  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Cohen in view of Ben-David and Franke and Ben-David’135 with the pulses having a pulse width which is less than or equal to the width of the first electrode divided by a conduction velocity of action potentials in the nerve fiber around which the neural interface device is placed, because Applicant has not disclosed that the pulses have a pulse width which is less than or equal to the width of the first electrode divided by a conduction velocity of action potentials in the nerve fiber around which the neural interface device is placed provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the pulse widths as taught by Cohen in view of Ben-David and Franke and Ben-David’135, because it provides a more regulated impedance and thus produces an asymmetric stimulation between the two ends of the electrode device and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Cohen in view of Ben-David and Franke and Ben-David’135. Therefore, it would have been an obvious matter of design 
Regarding claims 71 and 73, Cohen in view of Ben-David and Franke and Ben-David’135 teaches the invention as claimed and Cohen teaches that the voltage source or the current source is configured to apply the electrical signal which comprises a plurality of pulses to the electrode arrangement such that the first electrode and the third electrode become positively charged and the second electrode becomes negatively charged (e.g. Fig.2, [0143], claims 93 and 208).  
Claim 72  is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (U.S. Patent Application Publication Number: US 2008/01471387 A1, hereinafter “Cohen”) in view of Ben-David (U.S. Patent Application Publication Number: US 2012/0130463 A1, hereinafter “Ben-David”) and Franke et al (U.S. Patent Application Publication Number: US 2015/0202433 A1, hereinafter “Franke”- APPLICANT CITED) and Ben-David et al (U.S. Patent Application Publication Number: US 2014/0214135 A1, hereinafter “Ben-David’135”- APPLICANT CITED) and further in view of Meadows et al (U.S. Patent Application Publication Number: US 2016/0199651 A1, hereinafter “Meadows”- PREVIOUSLY CITED).
Regarding claim 72, Cohen in view of Ben-David and Franke and Ben-David’135 teaches the invention as claimed and Cohen teaches the current source is configured to apply the electrical signal comprising a pulse train, the pulse train comprising a plurality of pulses to be applied to the nerve via the electrode arrangement such that the third electrode becomes positively charged and the second electrode becomes negatively .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sweeney et al (U.S. Patent Number: US 4628942, hereinafter “Sweeney”) teaches an asymmetric neural interface device comprising two electrodes configured to be an anode and a cathode having a first and a second surface area (note: the diameters of the two electrodes are different).
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792